Citation Nr: 0315547	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  99-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for headaches related to a VA surgical 
procedure performed in February 1997.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for neck pain, status post fusion (also 
claimed as loss of movement) related to a VA surgical 
procedure performed in February 1997.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disorder, status post 
cervical fusion (also claimed as loss of movement) related to 
a VA surgical procedure performed in February 1997.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left shoulder disorder, status post 
cervical fusion (also claimed as loss of movement) related to 
a VA surgical procedure performed in February 1997.
 
5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for C6 radiculopathy, left arm (claimed as 
twitching left arm, loss of feeling, tingling sensation) 
related to a VA surgical procedure performed in February 
1997.

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a twitching right arm with tingling 
sensations, loss of feeling, status post fusion, related to a 
VA surgical procedure performed in February 1997.
 
7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for depressive mood (claimed as very little 
sleep, nervousness, jittery feeling) related to a VA surgical 
procedure performed in February 1997.

8.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic pain with a tingling sensation of 
the bilateral lower extremities, related to a VA surgical 
procedure performed in February 1997.
 
9.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for dysphagia (difficulty swallowing) related 
to a VA surgical procedure performed in February 1997.

10.  Entitlement to an increased rating for a duodenal ulcer, 
current evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  A notice of disagreement was received in 
August 1998.  In October 1998, the veteran indicated that he 
disagreed with all the issues addressed within the July 1998 
rating determination.  Within that rating determination, the 
following claims were considered:  (1) Eligibility to 
compensation under 38 U.S.C.A. § 1151 for headaches; (2) 
eligibility to compensation under 38 U.S.C.A. § 1151 for neck 
pain, status post fusion (also claimed as loss of movement); 
(3) eligibility to compensation under 38 U.S.C.A. § 1151 for 
right shoulder pain, status post cervical fusion (also 
claimed as loss of movement); (4) eligibility to compensation 
under 38 U.S.C.A. § 1151 for left shoulder pain, status post 
cervical fusion (also claimed as loss of movement); 
(5) eligibility to compensation under 38 U.S.C.A. § 1151 for 
myoclonus, C6 radiculopathy, left arm (claimed as twitching 
left arm, loss of feeling, tingling sensation); (6) 
eligibility to compensation under 38 U.S.C.A. § 1151 for 
twitching right arm, tingling sensation, loss of feeling, 
status post fusion; (7) whether the claimant's eligibility to 
compensation under 38 U.S.C.A. § 1151 for depressive mood 
(claimed as very little sleep, nervousness, jittery feeling) 
is well grounded; (8) whether the claim for eligibility to 
compensation under 38 U.S.C.A. § 1151 for chronic pain, 
tingling sensation, bilateral lower extremities is well 
grounded; (9) eligibility to compensation under 38 U.S.C.A. 
§ 1151 for dysphagia (difficulty swallowing); and 
(10) evaluation of a duodenal ulcer, currently evaluated as 
20 percent disabling.  

Regarding the veteran's claims under 38 U.S.C.A. § 1151, the 
Board will sometimes consolidate these issues into the claim 
of eligibility to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability related to a VA 
surgical procedure performed in February 1997.  As it is the 
veteran's contention that all of these disorders relate to 
the treatment of the veteran in February 1997, the Board 
finds no prejudice to the veteran in addressing his claims in 
this manner.  A statement of the case regarding these claims 
was issued by the RO in December 1998.  A timely substantive 
appeal was received in January 1999.


FINDINGS OF FACT

1.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
was filed in August 1997.  

2.  There is no competent evidence of a connection between 
the veteran's headaches, neck pain, right shoulder pain, left 
shoulder pain, neck pain, a left arm disorder, a right arm 
disorder, a psychiatric disorder, or chronic pain in the 
bilateral lower extremities, and any treatment of a 
nonservice-connected disability provided at a VA Medical 
Center (VAMC) in February 1997.  

3.  Competent evidence disassociates the veteran's current 
disorders, other than dysphagia, with VA treatment in 
February 1997.

4.  The competent evidence is in relative equipoise as to 
whether the veteran has generalized pharyngeal dysfunction 
manifested by dysphagia due to VA vertebral surgery in 
February 1997

5.  The evidence of record shows that the veteran's duodenal 
ulcer is productive of continuous moderate manifestations; 
but it does not show that the veteran's condition is 
productive of impaired of health manifested by anemia, weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration and occurring at least four times a year.  





CONCLUSION OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for headaches, neck pain, right 
shoulder pain, left shoulder pain, a neck disorder, a left 
arm disorder, a right arm disorder, an acquired psychiatric 
disorder, or a bilateral lower extremity disorder, all 
claimed as a result of VA treatment in February 1997 are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for generalized pharyngeal 
dysfunction manifested by dysphagia due to VA treatment in 
February 1997 are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  

3.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.114, 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In September 1993, the veteran was employed as a caretaker.  
The veteran sustained a serious injury in September 1993 
within his post-service employment.  Evidence received from 
the Industrial Commission of Arizona indicates the nature and 
extent of this disorder.  Internal medicine specialist "D. 
L.", M.D., examined the veteran in October 1993 and 
diagnosed him with a cervical strain related to the work 
incident in September 1993 (many years following the 
veteran's discharge from active service).  

In February 1997, the veteran underwent treatment for his 
post-service neck injury at a VAMC.  In the hospitalization 
report of February 1997, it is indicated that the veteran had 
neck pain and consistent headaches following a cervical 
strain in 1993, when he fell while lifting a 275 pound 
patient at a health care center.  Since that time, the 
veteran had consistent pain in his neck, radiating down to 
his left arm.  He also associated myoclonic jerks in the left 
arm and forearm to this injury (prior to the surgery in 
question).  The veteran also complained of numbness involving 
the left thumb and index finger.  In view of these findings, 
it was decided to operate on the veteran to relieve the 
compression on his nerve roots as well as his cervical cord.  

The veteran underwent an anterior cervical discectomy at the 
levels of C4 to C5, C5 to C6, and C6 to C7.  Within the 
medical report, the physician noted that he did not given the 
veteran "any guarantees whatsoever regarding his involuntary 
movements.  In other words, the patient was told that the 
surgery would not help in involuntary movements in the left 
upper extremity.  Knowing this, the patient was willing to 
undergo the above-noted surgery.  He understood the risk and 
possible complications of the operative procedure, which 
included hemorrhage, infection, hoarseness, dysphagia, 
tracheal perforation, cerebrovascular accident, paralysis and 
death.  No guarantees were given to the patient.  The patient 
wished to proceed with the operative procedure."  

It is indicated the veteran recovered smoothly from the 
effects of the anesthesia.  Following surgery, the veteran 
claimed that his neck pain and arm pain had decreased.  
However, the "jerks" were not affected.  His hospital course 
remained stable.  48 hours after the surgery, the veteran 
developed sudden dyspnea and hoarseness of his voice.  This 
was relieved by suction and removal of the thick sputum.  The 
veteran was discharged from the VAMC that month.

In August 1997, the veteran requested service connection for 
the residuals of his disc replacement operation under 
38 U.S.C.A. § 1151.  The veteran requested that the RO obtain 
the pertinent medical records regarding this treatment, which 
was done.  Outpatient treatment records were obtained, 
including treatment for difficulties associated with 
alcoholism.  Sporadic difficulties with the veteran's ulcer 
were also reported.  Medical records did not associate the 
veteran's difficulties with treatment in February 1997 at the 
VAMC.  

In February 1998, the veteran contended that the surgeon had 
told him that he would be paralyzed within a year if he did 
not have the operation in February 1997.  The veteran 
contended that the operation on his neck was the worse 
decision he had ever made in his life.  

The claim was initially denied by the RO in July 1998.  A 
notice of disagreement was received in August 1998.  In 
October 1998, the veteran indicated that he disagreed with 
all the issues in his denial letter.  

Additional outpatient treatment records were obtained by the 
RO.  In October 1997, a study of the veteran's spine 
indicated no evidence of acute fracture.  An anterior 
stabilization plate has been placed within the veteran's 
neck.  A study in February 1998 noted mild encroachment on 
the neural foramina and the mid cervical spine on the right.  
There were no new abnormalities seen since the prior study.  

Additional outpatient treatment records were obtained by the 
RO, including treatment for the veteran's complaints of pain.  
Once again, no health care provider has associated the 
veteran's disorders to treatment at the VAMC in February 
1997.  

On VA examination in February 1999, the veteran noted that in 
1966 he had experienced a complicated bleeding duodenal 
ulcer.  He was offered medical therapy and "tons of Maalox."  
Post-prandial epigastric burning and pain with significant 
bloating and gas were reported.  It was indicated the veteran 
had been treated successfully with medication.  

The February 1997 surgical procedure was noted.  The veteran 
contends that since this procedure he has had pain on 
swallowing.  A barium swallow test was normal.  
Notwithstanding, the veteran indicated that he "chokes on 
solid food."  It was indicated that because of the veteran's 
neck pain he takes morphine for pain control that gives him 
constipation.  

On physical examination, the veteran was found to be in no 
acute distress.  His vital signs were stable.  The veteran 
was assessed with a history of a duodenal ulcer, nonulcer 
dyspepsia, constipation secondary to narcotic use, and 
painful swallowing secondary to vertebral surgery.  

With respect to the veteran's duodenal ulcer and epigastric 
burning and pain, it was noted the veteran's upper endoscopy 
performed last year was normal.  The veteran had contended 
this was a daily problem that affects him considerably.  The 
examiner stated that this most-likely represented a nonulcer 
dyspepsia.  It was indicated that the veteran's constipation 
was directly related to his morphine use.  It was also noted 
that while the veteran had complained of painful swallowing 
since his vertebral fusion surgery, the veteran had been 
assessed with a normal swallow test.  No recommendations 
regarding this alleged disorder were offered.

In February 1999, the veteran contended that all of the 
disorders cited above were associated with his 1151 claim.  
Additional medical records were obtained, including an April 
1999 dysphagia assessment report.  The veteran was assessed 
with mild to moderate oropharyngeal dysphagia secondary to 
delayed pharyngeal swallows, reduced pharyngeal contraction, 
bilaterally, and generalized pharyngeal dysfunction.  The 
examiner did not associate this disorder with the veteran's 
treatment in February 1997.  

In February 2000, the veteran contended that when he 
underwent neck surgery his doctors had informed him that 
there would be a 95 percent chance that he would experience 
relief of pain and neurological symptoms.  Following the 
surgery, the veteran contends that his neck pains and pain in 
his back and head did not cease, but in fact increased ten 
fold.  The veteran noted undergoing pain therapy, 
biofeedback, and massive doses of Morphine.  The veteran 
contends that he was unable to sleep more than 15 to 20 
minutes at a time because he could not find a position that 
was tolerable for a longer period.  The veteran noted a 
series of disorders that he associated with his treatment in 
February 1997.  

On VA examination in May 2000, a history of neck pain and 
headaches after a cervical strain in 1993 was noted.  The 
examiner stated that there did not appear anything to be 
gained from again examining the veteran to determine his 
objective injuries as opposed to any functional injuries, as 
there appeared to be sufficient information in the medical 
records both before and after the neck surgery.  Based on a 
study of the medical records, it was reported that the 
presurgery level of actual impairment was considered 
"severe."  It was indicated that it was difficult to 
determine whether there is or is not any actual increase in 
the veteran's impairment from an orthopedic/neurological 
standpoint from before to after the VA surgery, from an 
orthopedic standpoint.  

Subjectively the veteran had a series of complaints.  The 
examiner noted that in February 1997 the veteran had 
complaints of neck and consistent headaches before the 
surgery.  Therefore, the examiner found that the evidence 
"orthopedically" does not fall in the veteran's favor in the 
above regards.  

On VA neurological evaluation in May 2000, it was indicated 
the veteran's claims file had been extensively reviewed.  A 
detailed review of the veteran's medical history was 
provided.  The examiner's impression was of probable left C6 
radiculopathy and cervical degenerative disease, status post 
fusion at C4-5-6 and 6-7.  According to the best 
determination possible, the level of disability in the 
veteran prior to his surgery consisted of chronic neck pain.  
With regard to specific questions raised by the RO, the 
examiner stated that there was evidence that the veteran 
"embellished" his exams in the past, and that therefore the 
examination should be interpreted in light of laboratory and 
imaging abnormalities. 

With regard to the question of whether the records are 
sufficient to determine the presurgery level of actual, as 
opposed to imagined or claimed disability, the examiner 
stated that according to the records the veteran's 
disabilities prior to surgery consisted of chronic neck pain 
with radiation into the left upper extremity, and sensory 
loss, both by history and by decrease to pinprick on 
examination in February 1997.  Based on a review of the 
record, it was indicated that it was not possible to state 
with any accuracy the veteran's level of weakness prior to 
his operation.  

Whether there was an ascertainable increase in the veteran's 
actual disability picture from before to after the VA 
surgery, and to what account the surgery can be held 
accountable, the examiner deferred this question until the 
veteran can be examined by a neurologist.  Nevertheless, the 
examiner did note that many of the statements in the 
veteran's written letter to the VA appear to be in error.  
For example, the examiner noted that he had stated that after 
the surgery his neck pain increased 10 fold and he has been 
unresponsive to any treatment including pain treatment, 
biofeedback, and massive doses of Morphine.  A clinical note 
from January 1999, however, had noted that the veteran had 
sustained some improvement with biofeedback.  In another 
example, the veteran had stated in his letter that every 
single physician told him that he had a nonunion of his 
cervical vertebra secondary to surgical failure.  The records 
document a CT myelogram in May of 1998 that showed a 
suspicion of nonunion at the level of C6-7.  However, flexion 
and extension films done under CT and subsequent plain 
flexion and extension films done in June 1998 showed solid 
fusion at all levels, including C6-7.  

In another example, the veteran complained of swallowing 
difficulties with multiple calls to emergency medical 
services for choking spells that "could have been fatal."  
The examiner noted there was no documentation of emergency 
room visits secondary to choking spells in the record.  
Medical records showed mild to moderate dysphagia manifested 
primarily as a delay in swallowing and residuals in the 
pharynx, but no evidence of aspiration.  In the absence of 
aspiration, the examiner stated that it was difficult to see 
how his swallowing difficulty could be construed as life-
threatening.  It was also noted that the veteran had stated 
in an alcohol rehab note from April 1997 that he had been 
sober for the last five months while his hospitalization in 
February 1997 was remarkable for an episode of delirium most 
consistent with DT's which one would not expect in someone 
who had been sober for five months.  

On VA psychiatric evaluation of May 2000, the examiner noted 
that he was asked to address the question of whether the 
veteran had a chronic acquired psychiatric condition related 
to the results of VA surgery.  The examiner noted that he had 
reviewed the veteran's medical records.  The record contained 
the following psychiatric diagnoses:  Pain disorder, alcohol 
withdrawal, and alcohol dependence.  The examiner stated that 
based upon the documented history the veteran's problems with 
alcohol preceded the surgery of February 1997.  It was 
indicated that a physician should make the assessment of 
whether the pain disorder is directly related to the surgery.

The veteran underwent a neurological evaluation in July 2002.  
The veteran's complaints and a history of the disorders at 
issue were once again undertaken.  The veteran stated that he 
is not under regular medical care except for his medication 
and sees a doctor approximately once a year.  A physical 
evaluation of the veteran's neck was undertaken.  The veteran 
complained of worsening of his neurological state as a result 
of the surgery in 1997.  The examiner stated that based on 
his past history given to other physicians (as well as 
himself) there was a "great deal of inconsistency" into what 
has been noted in his chart and what has been said by his 
doctors as opposed to what the veteran either believes or 
understands.  The examiner stated, in pertinent part:

It is really quite difficult to ascertain 
and define any disability related to his 
surgery although obviously pain is an 
impossibility to measure.

The examiner stated that most likely there was a "large 
degree of functional overlay" in the veteran's presentation 
and condition.  

A supplemental statement of the case was issued by the RO in 
March 2003.  The veteran's representative submitted written 
argument in June 2003.  



II. The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After a review of the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, and statements submitted by the 
veteran.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Significantly, in the most recent examination the 
veteran indicated minimal treatment by health care providers.  
Under the circumstances, no further action is necessary to 
assist the claimant with his claim.

In the supplemental statement of the case issued in March 
2003, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation under § 1151 as well as the 
criteria for an increased evaluation of his stomach disorder.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

The Board has considered the issue of whether it should 
obtain more detailed medical opinions regarding the veteran's 
alleged disorders and their association to his treatment at 
the VAMC in February 1997.  However, based on a review of the 
veteran's statements and the medical evidence already 
received, the Board finds that further evaluations would 
serve no constructive purpose.  This will be discussed in 
greater detail below.  The Board finds that the notice 
requirements for the new law and regulation have been met.

III  Benefits Under 38 U.S.C.A. § 1151.

The version of 38 U.S.C.A. § 1151 applicable in the instant 
case provides, in pertinent part:  Where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
...... not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability or 
death compensation....... shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).  38 U.S.C.A. § 1151 has been amended effective for 
claims filed on or after October 1, 1997.  The amended 
version adds the requirement that VA fault or an unforeseen 
event must be shown to establish entitlement to benefits 
under Section 1151 (a requirement that would not assist the 
veteran with his claim).  It does not apply in the instant 
case because the veteran's claim was filed prior to October 
1, 1997.

The regulation implementing 38 U.S.C.A. § 1151 provides, in 
general:  Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (a).  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Reviewing the language of the applicable versions of 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358, it is clear that 
threshold elements which must be demonstrated to establish 
entitlement to Section 1151 benefits include:  1) VA 
treatment, hospitalization, examination, or training; 2) 
Additional disability or death 3) Nexus between the VA 
treatment and the additional disability or death.  

A February 1999 VA examination resulted in an assessment of 
painful swallowing secondary to vertebral surgery.  While a 
swallow test performed at that time was normal, an April 1999 
VA dysphagia assessment report shows a diagnosis of mild to 
moderate oropharyngeal dysphagia secondary to delayed 
pharyngeal dysfunction.  The Board is cognizant that this 
particular examiner did not specifically link the veteran's 
dysphagia to the February 1997 treatment but the February 
1999 examiner did.  The Board is also aware of indication in 
the record of embellishment of symptoms and a VA 
neurologist's impression following a July 2002 examination 
that it was quite difficult to ascertain and define any 
disability related to the treatment in question.  
Nevertheless, the medical evidence contains diagnoses of 
dysphagia and one of the VA examiners linked it to the 
February 1997 surgery.  Under these circumstances, the Board 
finds that the evidence is in relative equipoise, which gives 
rise to a reasonable doubt.  Resolving such doubt in the 
veteran's favor, the Board finds that entitlement to 
compensation for generalized pharyngeal dysfunction 
manifested by dysphagia due to VA treatment in February 1997, 
under the provisions of 38 U.S.C.A. § 1151, is warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2002); see also generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

As to the remaining claimed disabilities, while there is 
evidence of extensive treatment by VA, and while there is 
evidence that the veteran has at least some of the 
disabilities for which he seeks benefits under 38 U.S.C.A. 
§ 1151, there is absolutely no competent evidence that any 
such disability or disabilities is related to VA treatment.

The veteran has provided no medical evidence to support his 
hypothesis that the numerous disabilities he contends he 
currently suffers are the result of VA treatment.  Extensive 
medical records obtained by the RO do not reflect, or even 
suggest, that any of the claimed disabilities (other than 
dysphagia) are related to VA treatment.  When repeatedly 
asked by the RO to provide evidence in support of his case, 
the veteran has failed to do so.  In fact, the veteran has 
recently indicated only minimal treatment for his alleged 
disorders.  On VA examination in July 2002, the veteran noted 
that he sees a doctor only once a year.  This fact is 
unexpected in light of the veteran's contention that he has 
numerous disabilities related to VA treatment and suffers 
from extensive pain associated with the disorders.

The U.S. Court of Appeals for Veterans Claims (Court) has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-495 
(1994).  Consequently, the veteran's lay assertions to the 
effect that the claimed disabilities are due to VA treatment 
have no probative value.  

Moreover, based on the veteran's statements and a review of 
the medical evidence of record, the Board finds that there is 
indication of an exaggeration of his complaints.  Credibility 
is an adjudicative, not a medical determination.  The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

As noted by many health care providers, as cited above, the 
veteran's recollections regarding what VA medical providers 
have told him based on the objective medical evidence of 
record is not always consistent.  The examination reports 
make this fact clearly evident.  Further medical development 
of this case, in light of this finding, is not warranted as 
that any additional examination would need to be based (at 
least in part) on the veteran's subjective complaints.  As 
that these subjective complaints have been found to be not 
credible, the Board finds no basis to remand this case to the 
RO for additional examinations.   

As there is no competent evidence of a nexus between VA 
treatment and the other disabilities for which benefits under 
38 U.S.C.A. § 1151 are claimed, a threshold requirement for 
establishing entitlement to § 1151 benefits is not satisfied.  
The Board must find that the VA medical opinions obtained, as 
a whole, also provide negative evidence against the veteran's 
contention that he suffers from any disability or 
disabilities related to the treatment in February 1997.  
Extensive medical evaluations have failed to indicate a 
disorder that can be reasonably related to the veteran's VA 
treatment.  

In addition, a review of the outpatient treatment reports and 
the hospitalization report of February 1997 also provide 
negative evidence against the determination that any of the 
veteran's alleged disorders (other than dysphagia) are the 
result of VA treatment.  No health care provider has 
supported the veteran's contention that any of his alleged 
disabilities can be reasonably associated to treatment by the 
VAMC in February 1997, and many health care providers 
indicate that the veteran's difficulties are specifically not 
related to this treatment or that they are related to other 
factors (i.e., the veteran's post-service injury prior to 
treatment in February 1997 and his alcoholism).  

With regard to the veteran's complaints of pain, as noted 
above, the Board finds clear indications that the veteran is 
exaggerating his complaints of pain for VA compensation 
purposes.  In any event, on the issue of service connection, 
the Court has held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not 
constitute a disability for which service connection may be 
granted.  Sanchez--Benitez v. Brent, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom., Sanchez-Benitez V. Principi, 259 Fed. 3rd 1356 
(Fed. Cir. 2001).  The veteran's subjective complaints have 
never been associated by a health care provider to VA 
treatment and the Board finds no basis to award the veteran 
compensation under § 1151 for any of the claimed 
disabilities, aside from dysphagia.  Accordingly, the other 
1151 claims are denied.





IV.  Entitlement to an Increased Evaluation for the Duodenal 
Ulcer.

Disability evaluations are assigned by the applying a 
schedule of ratings which represent, as far as can be 
practically determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
Currently, the veteran's duodenal ulcer disability is rated 
20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under this applicable criteria, a 20 percent 
evaluation is warranted where there is evidence of moderate 
duodenal ulcer with recurring episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is warranted when there is evidence of a moderately severe 
duodenal ulcer that is less than severe but with impairment 
of health manifested by anemia and weight loss; or by 
recurring incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

After review and consideration of the pertinent medical 
evidence of record, the Board has determined that the 
manifestations associated with the veteran's duodenal ulcer 
more nearly approximate the criteria for a 20 percent rating 
under Diagnostic Code 7305.  A review of medical evidence 
indicates very little treatment for this disorder.  In light 
of the veteran's complaints, which indicative continuous 
moderate manifestations of a duodenal ulcer, a 20 percent 
evaluation is warranted for the veteran's service-connected 
disability.  However, an evaluation in excess of 20 percent 
is not warranted for the duodenal ulcer because there is no 
evidence on file showing the presence of more severe 
symptomatology consistent with the 40 percent rating under 
Diagnostic Code 7305.  In fact, during the VA examination of 
February 1999, little objective evidence was provided 
indicating that the veteran has a duodenal ulcer (the veteran 
was assessed with a "history" of duodenal ulcer). 

The results of the VA examination disclosed no indication 
that the veteran had impairment of health manifested by 
anemia and weight loss, nor did they reflect incapacitating 
episodes associated with the veteran's disorder.  Rather, 
upon physical examination, the veteran's disorder was 
indicated to be stable.

Outpatient treatment records also do not provide a basis to 
award the veteran a higher disability rating.  Further, the 
veteran's own statements do not indicate that a 40 percent 
evaluation is warranted for this disorder.  While the veteran 
may have difficulties, these difficulties are clearly 
compensated within the 20 percent evaluation currently 
provided.  Without taking into consideration the veteran's 
subjective complaints, there would be no objective basis to 
award the veteran a 20 percent evaluation for this disorder.  

In a similar matter, the Board notes that there is 
additionally a lack of evidence regarding an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of this case to the 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this 
regard, the record does not reflect that the veteran's 
service-connected duodenal ulcer has recently required him to 
undergo hospitalization, nor is there any evidence that the 
ulcer, in and of itself, has interfered with the veteran's 
employment.  It is important for the veteran to understand 
that based on the objective medical evidence, the current 20 
percent evaluation is difficult to justify, particularly in 
light of the findings cited above.  Consequently, based on 
the evidentiary record, the aforementioned assignment of a 
20 percent schedular rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, has already adequately addressed, as 
far as can practically be determined, the average impairment 
of earning capacity due to the veteran's duodenal ulcer 
disability.  Therefore, the criteria for submission of 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

Full consideration has been given to the requirements of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
veteran's disorders in his favor.  However, the medical 
evidence in this case does not create a reasonable doubt with 
regard to the current level of disability.  With regard to 
the veteran's § 1151 claims, the Board finds that the medical 
evidence provides negative evidence against the veteran's 
claims, aside from dysphagia.  Thus, the reasonable doubt 
doctrine does not apply.  


ORDER

Entitlement to compensation for generalized pharyngeal 
dysfunction manifested by dysphagia due to VA treatment in 
February 1997,  under 38 U.S.C.A. § 1151, is granted. 

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
headaches, neck pain, right shoulder pain, left shoulder 
pain, a neck disorder, a left arm disorder, a right arm 
disorder, an acquired psychiatric disorder, or a bilateral 
lower extremity disorder,  all claimed as a result of VA 
treatment in February 1997, is denied. 

Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer is denied. 



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

